NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DIEGO LUCAS-MOLINA,                              No.   20-70372

                Petitioner,                      Agency No. A206-457-340

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Diego Lucas-Molina, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider the BIA’s prior order denying his motion to remand. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reconsider. Ghahremani v. Gonzales, 498 F.3d 993, 997 (9th

Cir. 2007). We deny the petition for review.

       The BIA did not abuse its discretion in denying Lucas-Molina’s motion to

reconsider based on his wife’s pending petition for a U visa, where Lucas-Molina

failed to identify any error of law or fact in the BIA’s prior decision. See 8 C.F.R.

§ 1003.2(b)(1) (a motion to reconsider must identify errors of fact or law in a prior

decision); Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005) (the BIA

abuses its discretion if it acts arbitrarily, irrationally, or contrary to law).

       In his opening brief, Lucas-Molina does not challenge the BIA’s denial of

his motion to reconsider based on ineffective assistance of counsel. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not specifically

raised and argued in a party’s opening brief are waived).

       As stated in the court’s March 27, 2020 order, the temporary stay of removal

remains in place until issuance of the mandate.

       PETITION FOR REVIEW DENIED.




                                             2                                     20-70372